UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 11-6304


ROBERT LEE WALSH,

                Petitioner – Appellant,

          v.

UNITED   STATES  OF   AMERICA;  DISTRICT   COURT,  Clerk   of
Charleston Division; MILDRED L. RIVERA, Warden FCI Estill,

                Respondents – Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.     Richard Mark Gergel, District
Judge. (8:10-cv-00085-RMG)


Submitted:   June 16, 2011                    Decided:    June 21, 2011


Before NIEMEYER and      GREGORY,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Remanded by unpublished per curiam opinion.


Robert Lee Walsh, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Robert Lee Walsh seeks to appeal the district court's

order adopting the magistrate judge’s recommendation to deny his

28 U.S.C. § 2241 (2006) petition.                     The district court entered

its   order     denying      Walsh’s     petition        on    October    28,   2010.

However,      Walsh    did     not     file       a   notice     of    appeal    until

February 23, 2011, * in which he indicated that he did not receive

notice of the order to be appealed until the day before.                        Where,

as here, a pro se appellant files an untimely notice of appeal

offering   some       excuse   for     its       untimeliness,     that    notice   is

properly construed as a motion to reopen the time to note an

appeal under Fed. R. App. P. 4(a)(6).                         See United States v.

Feuver, 236 F.3d 725, 729 n.7 (D.C. Cir. 2001).                       Accordingly, we

remand the case to the district court for the court to determine

whether Walsh can satisfy the requirements of Rule 4(a)(6).                         See

Ogden v. San Juan Cnty., 32 F.3d 452, 454 (10th Cir. 1994).                         The

record, as supplemented, will then be returned to this court for

further consideration.

                                                                           REMANDED




      *
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).



                                             2